Citation Nr: 0119979	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
hepatitis.

2. Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.












ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 and an April 1997 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.  The RO denied 
entitlement to service connection for a lung condition and 
residuals of hepatitis.  

The appellant appealed these matters to the Board, and in a 
July 1999 decision, the Board denied entitlement to service 
connection for both issues on appeal, finding the claims to 
be not well-grounded.  

In an Order dated in December 2000, the United States Court 
of Appeals for Veterans Claims (Court) granted VA's unopposed 
motion for remand.  

Because the Board denied the veteran's claims as not well-
grounded, a remand was necessary to provide the Board with an 
opportunity to readjudicate them under the newly revised 
criteria for developing and deciding benefit claims.  
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (holding that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial-appeal process has 
been concluded, the version more favorable to the appellant 
should apply). 

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.
 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  See also Karnas, supra. 

After careful consideration, the Board has determined this 
case requires a remand of both issues to the RO for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

A June 1951 field medical record notes a diagnosis of 
hepatitis; it is unclear as to whether the "diagnosis" was 
a subjective complaint, initial impression, or established 
medical conclusion.  Subsequent records from July and August 
1951 establish a nearly one-month admission for chronic 
abdominal pain.  

In connection with his 1970 claim of entitlement to service 
connection for hemorrhoids, the veteran submitted evidence 
of reported burning in the abdomen with weight loss, 
according to the June 1970 rating decision.  

In his March 1997 notice of disagreement, the veteran 
indicated he was receiving ongoing treatment for an enlarged 
liver and asked that VA obtain treatment reports from the 
Temple, Texas VA Medical Center (VAMC) to support his claim.  
In his May 1997 substantive appeal to the Board, he repeated 
that recent treatment records from the VAMC in Temple, Texas 
would establish persistent liver problems.  

Although the RO requested and received treatment records 
from the Temple VAMC, the most recent records acquired from 
that facility were from February 1996, which is more than 
five years ago.  The veteran attached to his notice of 
disagreement one page of additional evidence from the Temple 
VAMC, dated in July 1996.  As proof of recent treatment, he 
provided a copy of a VA medical bill reflecting treatment in 
July 1997.                   

Also, the probative evidence on file regarding any lung 
disorder is insufficient to allow for a determination to be 
made at this time.  A March 1949 field medical record 
indicates a two-day admission for pleuritis.  An October 1995 
discharge summary from the VA Medical Center (VAMC) in 
Temple, Texas, reports his lung examination revealed poor 
inspiratory effort requiring aggressive pulmonary toilet.  A 
chest X-ray at that time showed significant atelectasis on 
the right side. 

The Board also notes that in March 1996, the veteran reported 
that his lungs were "burnt in [a] gas chamber."  The RO 
sent a letter asking about details of his reported exposure 
to mustard gas.  In April 1996, he stated that he was exposed 
between June 12, 1949 and April 21, 1949 during basic 
training; he indicated he went into a gas chamber with a gas 
mask.  The July 1996 Temple VAMC progress notes indicate the 
treating physician was awaiting the results of a liver 
ultrasound and had planned for the veteran to undergo 
pulmonary consultation and testing.  


Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on a 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his lung 
disorder and hepatitis claims. VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)); 
Kutscherousky, supra.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports. 

In particular, the RO should attempt to 
obtain updated medical records from the 
VAMC in Temple, Texas, for the period 
from July 1996 through the present. 

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
schedule the veteran for a pulmonary 
examination, to include pulmonary 
function testing, by a pulmonologist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the etiology and 
severity of any lung disorder(s) which 
may be present.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current lung 
disability(ies)?  If so, what is/are 
the diagnosis(es)?

(b) Is it at least as likely as not that 
the currently identified lung 
disability(ies) is/are related to the 
veteran's period of military service? 

(c) Is the currently identified lung 
disability(ies) related to exposure 
to vesicant agents during military 
service?  If so, to what extent (all, 
one)?
 
The RO should also schedule the veteran 
for a liver examination, by a 
hepatologist or other available 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the etiology and severity of any liver 
disorder(s) which may be present.  Any 
further indicated special studies should 
be conducted.  

Again, the claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current 
liver disability(ies)?  If so, what 
is/are the diagnosis(es)?

(b) Is it at least as likely as not that 
the currently identified liver 
disability(ies) is/are related to the 
veteran's period of military service? 

If such determinations cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  If it is determined by the examiner 
that the veteran does in fact suffer from 
a current lung disability, and that 
disability is listed in 38 C.F.R. 
§ 3.316, the RO should request from the 
National Personnel Records Center records 
of possible exposure to mustard gas and 
Lewisite, pursuant to M21-1, Part III, 
para. 5.18. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a lung disorder 
and residuals of hepatitis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

